NO. 07-00-0542-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                                   MARCH 8, 2002

                        ______________________________


                            ERIC RAMIREZ, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE


                      _________________________________

           FROM THE 242ND DISTRICT COURT OF SWISHER COUNTY;

                 NO. B 3605-0008; HONORABLE ED SELF, JUDGE

                        _______________________________

Before BOYD, C.J., and QUINN and JOHNSON, JJ.


      Appellant Eric Ramirez appeals from his conviction for burglary of a habitation and

punishment of three years incarceration, which was suspended for 10 years. We affirm.


      Appellant was charged by indictment in the 242nd District Court of Swisher County,

with burglary of a habitation. After having been given his Miranda warnings, appellant

gave Tulia police officers a written statement in connection with the alleged crime.
Appellant filed a motion to suppress the written statement. Following a pretrial hearing on

the motion to suppress, the trial court overruled the motion.


         The case was tried to a jury. The jury found appellant guilty and sentenced him to

three years in the Institutional Division of the Texas Department of Criminal Justice, with

a recommendation that the confinement be suspended. In accordance with the jury’s

recommendation, the trial court suspended imposition of the sentence as to imprisonment

and placed appellant on community supervision for 10 years. Appellant filed a Notice of

Appeal and Motion for New Trial. No hearing was requested or held on the Motion for New

Trial.


         Appellant’s appointed appellate counsel has filed a Motion to Withdraw and a Brief

in Support thereof. In support of the motion to withdraw, counsel has certified that, in

compliance with Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967), the record has been diligently reviewed and that in the opinion of counsel, the

record reflects no reversible error or grounds upon which a non-frivolous appeal can

arguably be predicated. Counsel thus concludes that the appeal is frivolous. Counsel has

set out a detailed analysis of the evidence demonstrating a conscientious review of the

record, and has memorialized his conversations with appellant in connection with the

appeal. Counsel has also attached exhibits showing that a copy of the Anders brief and

Motion to Withdraw have been forwarded to appellant, and that counsel has appropriately

advised appellant of appellant’s right to review the record and file a response to counsel’s

motion and brief. Appellant has not filed a response to counsel’s motion and brief.


                                             2
       We have made an independent examination of the record to determine whether

there are any non-frivolous grounds on which appeal could be predicated. See Penson

v. Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L.Ed2d 300 (1988); Stafford v. State, 813 S.W.2d
503, 511 (Tex.Crim.App. 1991). We have found no such grounds. We agree that the

appeal is frivolous.


       Accordingly, counsel’s Motion to Withdraw is granted. The judgment of the trial

court is affirmed.




                                                      Phil Johnson
                                                        Justice




Do not publish.




                                           3